DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 17/634729 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current set of claims are a smaller subset (A) of the claim limitations (A+B) in Application No. 17/643729, and are thus anticipated by the conflicting claims without need for any secondary reference.  The Examiner regards “a thermo-electric generator configured to harvest heat energy from an environment in which the steam trap monitor is deployed” to be equivalent to “a first energy harvesting input configured to receive first power from a thermo-electric generator” as both instances involve using a thermo-electric generator to provide heat energy (a type of power).  The rest of the limitations in claim 16 of Application 17/634729 (such as regarding the plurality of temperature sensors, one or more transmitters, wake up receiver, control circuitry, and energy storage device) cover the same limitations listed out in claim 18 and claim 20 of the present application.   The limitations of claim 20 (which depends from claim 19) of Application 17/634729 (regarding packetizing the sensor data, identifying of the steam trap monitor, having a timestamp, and correlating portions of the associated sensor data with temperature sensors) cover the same limitations as listed in claim 19 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 9-11, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US Pat. Pub. 2007/0073495, hereinafter “Anderson”).
	In regards to claim 1, Anderson teaches a sensing device (Anderson abstract teaches a steam trap monitor as a sensing device), comprising:
	one or more temperature sensors configured to generate sensor signals representing one or more temperatures (Anderson paragraph [0024] teaches a plurality of temperature sensors configured to generate electrical characteristic signals in response to temperature);
	one or more transmitters configured to wirelessly transmit sensor data representing the sensor signals to a remote device (Anderson paragraphs [0032]-[0033] teaches a wireless communications module as a transmitter for communicating measurements from the sensors of the steam trap);
	control circuitry configured to control operation of the one or more transmitters, and to convert the sensor signals to the sensor data (Anderson paragraphs [0031]-[0032] teach a microprocessor/signal conditioning circuitry as a control circuitry for controlling the operations of the wireless communication module, and to perform signal conditioning to convert the sensor signals to sensor data; Anderson paragraph [0025] teaches where the microcontroller (microprocessor) employs an on-chip analog-to-digital converter for converting the sensor signals to digital sensor data), the sensor data comprising time series data representing the one or more temperatures (Anderson paragraph [0026] teach measuring the various temperatures (including steam temperature and condensate temperature) to analyze temperature variation over time, indicating the collection of time series data);
	a thermo-electric generator configured to harvest heat energy from an environment in which the sensing device is deployed (Anderson paragraph [0029] teaches one of many devices that are adapted to generate electricity from the environment, such as a thermal generator); and
	an energy storage device configured to store energy derived from the heat energy (Anderson paragraph [0029] and Fig. 4 Item 300 teaches a power module 300 for storing the power derived from the one or more devices that are adapted to generate electricity, including heat energy from the thermo-electric generator).

	In regards to claim 9, Anderson teaches wherein the energy storage device is either a capacitor or a battery (Anderson paragraph [0029] teaches where the energy storage device is an internal battery).

	In regards to claim 10, Anderson teaches wherein the sensing device is configured to monitor a steam trap (Anderson abstract teaches where the steam trap monitor is configured to monitored a steam trap), wherein the one or more temperature sensors include a first temperature sensor and a second temperature sensor (Anderson paragraph [0024] teaches a plurality of temperature sensors including first and second temperature sensors), and wherein the sensor data represent steam temperature and condensate temperature (Anderson paragraphs [0016]-[0023] and [0026] teach where the measured temperature data includes a steam temperature (e.g., T1 steam temperature at an inlet) and condensate temperature (e.g., T3)).

	In regards to claim 11, Anderson teaches wherein the sensor data include first time series data representing the steam temperature and second time series data representing the condensate temperature (Anderson paragraph [0026] teach measuring the various temperatures (including steam temperature and condensate temperature) to analyze temperature variation over time, indicating the collection of time series data).

	In regards to claim 14, Anderson teaches wherein the control circuitry is configured to wake up from a low-power mode to take readings of the sensor signals (Anderson paragraph [0030] teaches where the control circuitry in the monitor is configured to wake up from a low-power mode to check for a leak in the steam trap through taking readings of sensor signals), control operation of the one or more transmitters (Anderson paragraph [0033] teaches where one of the operations of the activated monitor is to control wireless transmission via a wireless module), and convert the sensor signals to the sensor data (Anderson paragraph [0025] teaches where one of the operations of the activated monitor is to carry out analog-to-digital conversion of temperature measurements).

	In regards to claim 18, Anderson teaches a steam trap monitor (Anderson abstract teaches a steam trap monitor), comprising:
	a plurality of temperature sensors configured to generate sensor signals representing a steam temperature and a condensate temperature associated with a steam trap (Anderson paragraph [0024] teaches a plurality of temperature sensors configured to generate electrical characteristic signals in response to temperature; Anderson paragraphs [0016]-[0023] and [0026] teach measuring a steam temperature (e.g., T1 steam temperature at an inlet) and condensate temperature (e.g., T3) associated with the steam trap);
	one or more transmitters configured to wirelessly transmit sensor data representing the sensor signals to a remote device (Anderson paragraphs [0032]-[0033] teaches a wireless communications module as a transmitter for communicating measurements from the sensors of the steam trap);
	a wakeup receiver configured to receive a wakeup message from the remote device (Anderson paragraph [0030] teaches a wakeup receiver in a power module to receive a power up operation as a wakeup message to power up from a low-power sleep state, check for a measured leak, and generate an indication);
	control circuitry configured to control operation of the one or more transmitters, and to convert the sensor signals to the sensor data (Anderson paragraphs [0031]-[0032] teach a microprocessor/signal conditioning circuitry as a control circuitry for controlling the operations of the wireless communication module, and to perform signal conditioning to convert the sensor signals to sensor data; Anderson paragraph [0025] teaches where the microcontroller (microprocessor) employs an on-chip analog-to-digital converter for converting the sensor signals to digital sensor data), the sensor data comprising first time series data representing the steam temperature and second time series data representing the condensate temperature (Anderson paragraph [0026] teach measuring the various temperatures (including steam temperature and condensate temperature) to analyze temperature variation over time, indicating the collection of time series data), wherein the control circuitry is further configured to wake up from a low-power mode in response to the wakeup message to take readings of the sensor signals, control operation of the one or more transmitters, and convert the sensor signals to the sensor data (Anderson paragraph [0030] teaches where the monitor (including the control circuitry) is powered up in response to periodically received power up operation as a wakeup message, in order to power up from a low-power sleep state and check for a measured leak from sensor data (including controlling operation of wireless signal transmissions (see paragraph [0033]) and sensor conditioning (see paragraph [0025]) associated with the data measurement);
	a thermo-electric generator configured to harvest heat energy from an environment in which the steam trap monitor is deployed (Anderson paragraph [0029] teaches harvesting power from one of many devices such as a thermal generator); and
	an energy storage device configured to store energy derived from the heat energy (Anderson paragraph [0029] and Fig. 4 Item 300 teaches a power module 300 for storing power derived from the one or more devices that are adapted to generate electricity, including heat energy from a thermal generator).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Pat. Pub. 2007/0073495) as applied to claim 1, and further as modified by Somrah (US Pat. Pub. 2011/0100488).
	In regards to claim 12, Anderson teaches the sensing device as explained in the rejection of claim 1 above.
	Anderson fails to expressly teach wherein the sensor data also represent either or both of an ambient temperature or a humidity of the environment in which the sensing device is deployed.
	Somrah paragraph [0035] teaches that a steam trap arrangement includes an optional ambient sensor that determines the temperature of the ambient air in the environment in which the steam assembly is located.  Somrah paragraph [0035] teaches where the use of multiple temperature sensors including the ambient temperature sensor 96 are used for analysis by operators during maintenance or inspection procedures.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Somrah to include the analysis of at least the  ambient temperature among the sensor data measured by the temperature sensors to assist operators during maintenance and inspection procedures.  Therefore additional temperature characterization around all aspects of steam trap can be taken into consideration to provide a more complete analysis of the operation of the steam trap.  

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Pat. Pub. 2007/0073495) as applied to claim 1, and further as modified by Kleven (US Pat. Pub. 2012/0204650).
	In regards to claim 13, Anderson teaches the sensing device as explained in the rejection of claim 1 above.	Anderson fails to expressly teach wherein the sensor data also represent one or more of light energy, mechanical energy, vibrational energy, acoustic energy, ultrasonic energy, radio frequency energy, electromagnetic energy, or magnetic energy.
	Kleven paragraph [0052] teaches obtaining acoustic sensor data in addition to temperature sensor data, where temperature and acoustic outputs are useful for diagnostic testing of steam traps and other process fluid vessels.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kleven to include the analysis of at least the acoustic energy among the sensor data measured by the temperature sensors as such sensor data is useful for diagnostic testing of the steam trap.  Therefore the use of additional sensor data such as acoustic energy data can supplement the measured temperature sensor data to provide a more complete analysis of the operation of the steam trap.  

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Pat. Pub. 2007/0073495) as applied to claim 14.
	In regards to claim 15, Anderson teaches the sensing device as explained in the rejection of claim 14 above.	Anderson fails to expressly teach further comprising a wakeup timer configured to generate a wakeup message, or a wakeup receiver configured to receive a wakeup message from the remote device.
	However Anderson paragraph [0030] teaches that the monitor is powered up from a low-power state at a periodic interval, suggesting the tracking of time and also some propagation of a message or signal to wake the monitor.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify the use of a timer or wakeup message, as the wakeup of the monitor in Anderson does not occur spontaneously but after the passage of some time likely tracked by a timer.   Therefore it would be within the level of ordinary skill to specify the use of a timer or wakeup message to alert the steam trap monitor to power up, as some input must necessarily be involved in order to bring the transition out of the low-power state.

10.	Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Pat. Pub. 2007/0073495) as applied to claim 1 or 18 above, and further as modified by Hagihara (US Pat. Pub. 2018/0176914).
	In regards to claim 16, Anderson teaches the sensing device as explained in the rejection of claim 1 above.	Anderson fails to expressly teach wherein the control circuitry is configured to packetize the sensor data for transmission to the remote device, each packet of the sensor data identifying the sensing device and having a timestamp for the associated sensor data.
	Hagihara paragraph [0047] teaches a steam trap operation management system having communication relay devices (control circuitry) for creating a wireless communication network to a large number of steam traps.  Hagihara paragraph [0132] teaches using a gateway device in the communication relay device for sequentially setting packet transmission times (timestamps) in the descending-layer of a hop count or child node count of each sensor node, and placing priority to sensor nodes with large hop counts or child node counts such that packet collision is less likely to occur.  Hagihara paragraph [0133] teaches also assigning larger packet transmissions to an identified sensor node having a large hop count and large child node count.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hagihara to specify packetizing the sensor data for transmission where each packet identifies the sensing device and has a timestamp, in order to set sensor assignments and transmission times according to an assigned order that minimizes the likelihood of packet collision.  Therefore the wireless transmission of sensor data can be improved through the minimization of packet collision.

	In regards to claim 17, Anderson teaches wherein the one or more temperature sensors comprise a plurality of temperature sensors (Anderson paragraph [0024] teaches a plurality of temperature sensors).	Anderson fails to expressly teach wherein each packet includes information correlating portions of the associated sensor data with corresponding ones of the plurality of temperature sensors.
	Hagihara paragraph [0047] teaches a steam trap operation management system having communication relay devices (control circuitry) for creating a wireless communication network to a large number of steam traps.  Hagihara paragraph [0132] teaches using a gateway device in the communication relay device for sequentially setting packet transmission times (timestamps) in the descending-layer of a hop count or child node count of each sensor node, and placing priority to sensor nodes with large hop counts or child node counts such that packet collision is less likely to occur.  Hagihara paragraph [0133] teaches also assigning larger packet transmissions to an identified sensor node having a large hop count and large child node count.  Hagihara paragraph [0063] teaches where the sensor data used in the wireless communication comes from temperature sensors that acquire operation status information of the steam trap.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hagihara to specify packetizing the temperature sensor data for transmission where each packet identifies a corresponding temperature sensor and has a timestamp, in order to correlate temperature sensor assignments and transmission times according to an assigned order that minimizes the likelihood of packet collision.  Therefore the wireless transmission of temperature sensor data can be improved through the minimization of packet collision.

	In regards to claim 19, Anderson teaches the steam trap monitor as explained in the rejection of claim 18 above.	Anderson fails to expressly teach wherein the control circuitry is configured to packetize the sensor data for transmission to the remote device, each packet of the sensor data identifying the steam trap monitor, including a timestamp for the associated sensor data, and including information correlating portions of the associated sensor data with corresponding ones of the plurality of temperature sensors.
	Hagihara paragraph [0047] teaches a steam trap operation management system having communication relay devices (control circuitry) for creating a wireless communication network to a large number of steam traps.  Hagihara paragraph [0132] teaches using a gateway device in the communication relay device for sequentially setting packet transmission times (timestamps) in the descending-layer of a hop count or child node count of each sensor node, and placing priority to sensor nodes with large hop counts or child node counts such that packet collision is less likely to occur.  Hagihara paragraph [0133] teaches also assigning larger packet transmissions to an identified sensor node having a large hop count and large child node count.  Hagihara paragraph [0063] teaches where the sensor data used in the wireless communication comes from temperature sensors that acquire operation status information of the steam trap.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hagihara to specify packetizing the temperature sensor data for transmission where each packet identifies a corresponding temperature sensor and has a timestamp, in order to correlate temperature sensor assignments and transmission times according to an assigned order that minimizes the likelihood of packet collision.  Therefore the wireless transmission of temperature sensor data can be improved through the minimization of packet collision.

Allowable Subject Matter
11.	Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 contains allowable subject matter because the closest prior art, Anderson (US Pat. Pub. 2007/0073495) fails to anticipate or render obvious the sensing device further comprising: power management circuitry configured to receive first power from the thermo-electric generator and second power from the second energy harvesting device, and control storing of the stored energy by the energy storage device, the power management circuitry being further configured to provide third power generated from the stored energy to the one or more transmitters and the control circuitry, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 20 contains allowable subject matter because the closet prior art, Anderson (US Pat. Pub. 2007/0073495) fails to anticipate or render obvious the steam trap monitor further comprising: power management circuitry configured to receive first power from the thermo-electric generator and second power from the photovoltaic cell, and control storing of the stored energy by the energy storage device, the power management circuitry being further configured to operate in a first mode in which the stored energy is derived only from the first power, in a second mode in which the stored energy is derived only from the second power, and in a third mode in which the stored energy is derived from a combination of the first power and the second power, in combination with the rest of the claimed limitations as claimed and defined by the Applicant..
Dependent claims 3-8 depend from claim 2 and contain allowable subject matter for at least the same reasons as given for claim 2.

Pertinent Art
13.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
D.	Karschnia (US Pat. Pub. 2008/0150737) discloses Steam Trap Monitoring.
E.	Greene et al. (US Pat. Pub. 2008/0054638) discloses Hybrid Power Harvesting and Method.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        9/24/2022